Citation Nr: 0202390	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to September 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1999 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal. 


REMAND

A preliminary review of the record discloses that the veteran 
has not been afforded a hearing as he has requested.  On his 
VA Form 9 (Appeal To Board of Veterans' Appeals) dated 
January 2000, the veteran requested a hearing at a local VA 
office before a member of the Board.  In February 2000, the 
veteran received a letter from the RO with regard to the 
scheduling of a hearing.  The veteran responded in March 2000 
by requesting a videoconference hearing before a member of 
the Board.  To this date, no such hearing has been scheduled.

Because VA did not act on the veteran's request for a 
hearing, a remand is required in this case in order to 
consider the veteran's request and to take appropriate action 
in compliance with 38 C.F.R. § 20.700(a) (2001).  Pursuant to 
38 C.F.R. § 20.700(a), a hearing on appeal will be granted if 
an appellant, or an appellant's representative acting on his 
behalf, expresses a desire to appear at a hearing in person.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following:

The RO should schedule the veteran for 
personal hearing before a member of the 
Board via videoconference at the local 
office as soon as possible.  

The purpose of this remand is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


